DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6329782 (hereinafter “D1”) in view of Yu et al. (US 20090142903).
As to claim 1, D1 discloses a method of attaching a tape to a workpiece (wafer) and thereafter removing air bubbles trapped between the tape and said workpiece by heating a sucking the tape surface opposite to that of the workpiece (paragraph 7).  During this step, air bubbles permeate through the tape by passing through gaps in the polymer chains in the tape (Id.).  D1 fails to specifically teach or disclose that the tape is attached/bonded to the workpiece in an environment wherein the gas having a smaller molecular weight than an average molecular weight of the atmosphere.  Yu discloses a wafer bonding method wherein chips are bonded to tape by using a gas supply to provide a protective gas to the chip to wafer bonding chamber (paragraph 12).  Yu discloses that the protective gas may be in the form of nitrogen gas which has a smaller molecular weight than that of the atmosphere (Id).  It would have been obvious to modify the method of D1 to include a bonding step in a Nitrogen environment and would have been motivated to do so because Yu teaches that Nitrogen is a known protective gas for wafer and chip bonding to occur in.
As to claims 2 and 3, the method of claim 1 is taught as seen above.  D1 discloses that heat and pressure is applied to the wafer and tape to remove any bubbles trapped therebetween.
As to claims 6 and 7, the method of claim 1 is taught as seen above.  D1 discloses that the tape comprises a base sheet made of a polyolefin resin (paragraph 22).  
As to claim 8, the method of claim 6 is taught as seen above.  D1 discloses that the adhesive resin is a UV curable adhesive (paragraph 22).
As to claims 9 and 10, the method of claims 6 and 7 are respectively taught as seen above.  The method of the above references as combined utilizes permeable materials in the adhesive and resin sheet which allow for air to pass through and therefore allow gases of a lighter molecular weight to pass through as well.  

Claim 11 is rejected for substantially the same reasons as claim 1 above.  D1 discloses that the workpiece comprises of a wafer.  
As to claims 12 and 13, the method of claim 11 is taught as seen above.  Claims 12 and 13 are rejected for the same reasons as claim 2 and 3 above.  
As to claim 16, the method of claim 11 is taught as seen above.  D1 discloses that the wafer has a plurality of dividing lines wherein the wafer may be subsequently divided after the tape bonding step (paragraphs 2 and 12).
As to claims 17 and 18, the method of claim 16 is taught as seen above.  D1 discloses that the wafer is in a disc shape with MEMS devices formed thereon (Id.).
As to claim 20, the method of claim 11 is taught as seen above.  Claim 20 is rejected for substantially the same reasons as claim 16 above.  D1 discloses that the wafer can have IC’s devices on the wafer (paragraph 15).


Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6329782 (hereinafter “D1”) and Yu et al. (US 20090142903) as applied to claims 1-3, 6-13, 16-18 and 20  above, and further in view of Iida et al. (US 20150189748).
As to claims 4 and 14, the method of claims 1 and 11 are respectively taught as seen above.  Yu discloses that protective gas may comprise of other suitable inert gases instead of Nitrogen and it is the position of the Examiner that Helium is a well-known and conventional inert gas that would have been obvious to use in the method of the above references as combined.  Iida discloses a copper film forming agent (Abstract).  Iida discloses that Helium is a known functional equivalent to Nitrogen as an inert and non-oxidative atmosphere for performing a heating step (paragraph 156).  It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute Nitrogen with Helium in the method of the above references as combined and would have been motivated to do so because Iida teaches that they are known functional equivalent inert atmospheres.  

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6329782 (hereinafter “D1”) and Yu et al. (US 20090142903) as applied to claims 1-3, 6-13, 16-18 and 20 above, and further in view of Robbins (US 3444732) or Miller (US 3826701) or  Simmons (US 3925139).
As to claims 5 and 15, the method of claims 1 and 12 are respectively taught as seen above.  The above references as combined fail to specifically teach or disclose that the tape is heated to 80°-90° C. The claimed temperatures would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6329782 (hereinafter “D1”) and Yu et al. (US 20090142903) as applied to claims 1-3, 6-13, 16-18 and 20 above, and further in view of Temenori (US 20150038057).

As to claim 19, the method of claim 11 is taught as seen above.  The above references as combined fail to specifically teach or disclose that a grinding step may be performed on the wafer after the tape bonding step.  It is the position of the Examiner that it is known and conventional in the art of wafer taping to apply a protective tape to a wafer prior to grinding.  Tamenori discloses a method of producing a semiconductor element (Abstract).  Tamenori discloses that a grinding step is performed reduce the wafer to a desired thickness after the protective tape is applied, wherein the wafer may be diced into chips after said grinding step (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the grinding step of Tamenori in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful method of reducing the thickness of a wafer to produce chips of a desired thickness once said wafer is diced into individual chips.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed July 9, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Yu does not recognize the problem of air bubbles being trapped between a tape and a workpiece surface as compared to a gas with a smaller molecular weight than that of air, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The teachings of Yu would help prevent the potential oxidation of copper components which are commonly used in integrated circuits which may lie on the wafer of D1.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745